DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 29-45 are pending.  Claims 1-28 and 46-48 have been canceled. 

Election
Applicant’s election of Invention I without traverse in the Reply filed 2 May 2022 is acknowledged.  Applicant also elected the species directed to Figures 2-4 and 10.  The elected Invention/species encompasses claims 29-31, 33, and 37.  Thus, claims 32, 34-36, and 38-45 are withdrawn from further consideration as being drawn to nonelected Invention(s)/species.  The restriction requirement is deemed proper and is therefore made FINAL.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature is not shown:
The retainer extends through the cavity (claims 30-31).  As best understood, the retainer only extends into the cavity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-30, 33, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilgrim (US 4,492,668).
Claim 29
Pilgrim (cited via IDS) teaches (e.g., Figures 4 and 7) a fuel rod (22), an end plug (44), and a bottom nozzle (42, 56) with a recess (43, 58) and a retainer (54).  The retainer (54) is configured to engage an engagement surface (36, 48) of the end plug (44) to axially retain the end plug to the bottom nozzle.  It is noted that specifics of a “bottom nozzle” structure are not recited.
Claim 30
The retainer (54) extends into the cavity (48).
Claim 33
The retainer (54) comprises a flange (e.g., portion of the retainer that extends radially inwardly over the cavity 43) extending from a stem (e.g., remainder portion of the retainer).
Claim 37
Channels (e.g., area located between members 42) have a debris deflector (e.g., structure 60 in Figure 7; 40 in Figure 10).  It is noted that specifics of a “debris deflector” structure are not recited.


Claims 29-31, 33, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cocker (US 3,945,885).
Claim 29
Cocker (cited via IDS) teaches a fuel rod (1), an end plug (1b, 7, 8, 9, 10, 11), and a bottom nozzle (3, 5) with a recess (open area of nozzle) and a retainer (4, 6, 6a, 6b, 6c).  The retainer is configured to engage an engagement surface (7, 8, 13; col. 3, lines 10-21) of the end plug to axially retain the end plug to the bottom nozzle (e.g., col. 2, lines 13-16).  It is noted that specifics of a “bottom nozzle” structure are not recited.
Claim 30
The retainer extends into the cavity (10).
Claim 31
A segmented region (adjacent slits 12) of the end plug is configured to flex as the retainer passes into the cavity (e.g., col. 3, lines 1 and 10-21).
Claim 33
The retainer comprises a flange (6b) extending from a stem (6a).
Claim 37
Channels (e.g., area located between members 4) have a debris deflector.  The sides and bottom of members 4, the bottom edge of the end plug, and the other structures are all capable of deflecting debris, and thus constitute a “debris deflector”.  It is noted that specifics of a “debris deflector” structure are not recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Pilgrim (US 4,492,668) as applied to claim 29 above, and further in view of Cocker (US 3,945,885).
Pilgrim appears to be silent with regard to whether the end plug is configured to flex as the retainer passes therein.  However, it is well known in the art to have a flexible entry for a retainer, which allows for a close-fit secure engagement.  For example, Cocker shows an end plug having a segmented region (adjacent slits 12) that is configured to flex as a retainer passes therein (e.g., col. 3, lines 1 and 10-21).  
Modification of Pilgrim to have included the end plug with a flexible portion that is configured to flex as the retainer passes therein, as suggested by Cocker, to allow for a close-fit secure engagement, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).
 
Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646